               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DMSION

                          CASE NO. 5:20-CR-00545-D
                                                 /\M.z.NDED
UNITED STATES OF AMERICA                 )   ORDER GRANTING
                                         )   DEFENDANT'S EMERGENCY                   4-t-:)
                                         )   MOTION FOR TEMPORARY
      v.                                 )   RELEASE ON CONDITIONS
                                         )
                                         )
JAMES KEITH BRYANT                       )

      This matter comes before the Court on the motion of Defendant James Keith

Bryant pursuant to 18 U.S.C. § 3145(b), to temporarily amend the detention order

entered on 2 March 2021 to permit Mr. Bryant to attend his late brother's

memorial service on 23 August 2021. The United States takes no position on the

motion. The Court finds, by clear and convincing evidence, that Mr. Bryant is not

likely to flee or pose a danger to any other person or the community ifhe is

released temporarily to attend the memorial service. The Court further finds that

Mr. Bryant has shown an exceptional reason warranting temporary release from

                                                                         __ · j     J
detention. Therefore, the Court orders as follows:
.
      1.
                                                [Pi~Jt-ton-l R~ 10/Ja..r Jar_
            That Mr. Bryant be released from AleefflR'rie ~triet Jail at 8:00 a.m.
                                                                                    _   +~

      2.    That Mr. Bryant return to

p.m. on 23 August 2021;




       Case 5:20-cr-00545-D Document 33 Filed 08/20/21 Page 1 of 2
      3.     That while on release, Mr. Bryant remain at all times in the custody of

his wife, Stephanie Ross, who will supervise Mr. Bryant during his temporary

release;

      4.     That while on release, Mr. Bryant shall attend the memorial service of

his brother, Nelson Ross, on 23 August 2021 at 2:00 p.m. at Cape Fear Conference

Headquarters in Raeford, shall travel to and from the service, and shall not visit

any other location or engage in any other activities; and

      5.     That while on release, Mr. Bryant shall have no contact, directly or

inclirectly, with any person who may be a victim or witness in this matter; shall not

possess a firearm, destructive device, or other weapon; and shall not use or possess

a controlled substance.

      This the l.O day of August, 2021.




                                       United States District Judge




                                          2




       Case 5:20-cr-00545-D Document 33 Filed 08/20/21 Page 2 of 2
